Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	This Final Office action is in response to the application filed on August 27th, 2019 and in response to Applicant’s Arguments filed on March 29th, 2022. Claims 1-14 and 19-24 are pending.
Priority
3.	Application 16/114,756 was filed on August 27th, 2019 and is a continuation in part of application 15/884, 468 filed on January 31st, 2018 which has a Provisional Application filed on February 3rd, 2017. 
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Response to Arguments
5.	Applicant’s arguments, with respect to the rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive in view of the amendments and arguments/remarks.  The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections have been withdrawn. 
6.	Applicant argues that they have “amended independent claims 1 and 12 to include additional hardware components to further clarify that the system and product described include physical components, connected and communicating in a particular way. Thus, example embodiments do not merely organize human activity, and are not abstract.” Examiner notes that Applicant's arguments have been fully considered but they are not persuasive. The rejection is updated below to include the newly amended claim limitations. Examiner respectfully disagrees that the “example embodiments do not merely organize human activity, and are not abstract” and maintains that the claimed invention is drawn to the abstract idea of intellectual property exchange, which as drafted, under its broadest reasonable interpretation, is a certain method of commercial or legal interactions. This concept falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas see (MPEP 2106.04(a)(2)). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, this claim recites an abstract idea.
Claim Rejections - 35 USC § 112

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	Claim limitations “algorithm layer,” “developer layer,” and “IP layer,” of claims 2 and 13 have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “layer” coupled with functional language “configured to include software packages associated with corresponding particular functions that are transferable among the members,” “configured to facilitate additional development of applications or services using the data and/or software packages associated with the data layer or the algorithm layer,” and “configured to enable integration of FIXM, AIXM and WXXM data management protocols” without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.
Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 2, and 13 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-14 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-14 and 19-24 are directed to a system, method, or product which are one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 12. Claim 1 recites limitations relating to aerospace intellectual property exchange and more specifically an IP exchange module including a user interface via which the exchange member submit IP assets for storage and tag the IP assets with tags classifying the IP assets by function and type of the IP assets, the IP assets being defined by functional software packages, applications or services related to usage of the aerospace data, an IP asset library configured to store information regarding IP assets provided by the exchange members and the tags assigned by the exchange members, a search module configured to receive a query defining a search relative to the IP assets by the exchange members, and configured to conduct the search based on correlation of the query to the tags, and wherein the search module is configured to facilitate contact between a searcher and a provider relative to a particular asset stored in the IP asset library and found by the searcher using the search module.
These above limitations as drafted, under their broadest reasonable interpretation, recites a commercial or legal interaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The network including an air-to ground communication system, aerospace commerce exchange platform, storage in memory and processing circuitry in Claim 1 are just applying generic computer components to the recited abstract limitations. Claims 12 are also abstract for similar reasons. (Step 2A- Prong 1: YES. The claims are abstract). 
This judicial exception is not integrated into a practical application. In particular, the claims only recite a network including an air-to ground communication system, aerospace commerce exchange platform, storage in memory and a storage module in processing circuitry in Claims 1 and 12. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claims 1, and 12 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. The computer components do not have a material effect on the scheme involving the recited steps. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections:  Paragraphs [0022-0024 and 0053].  Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on a computer using conventional computer activity, and it’s nothing that couldn’t be done by humans given enough time. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claims 1, and 12 are not patent eligible (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims 2-11, 13-14, and 19-24 further define the abstract idea that is present in their respective independent claims 1 and 12 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 2-11, 13-14, and 19-24 are directed to an abstract idea and claims 1-14 and 19-24 are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693